The following is the judgment of the Court, delivered by
Hawkins, Justice :
The Court, after having had this case under due consideration, is of opinion that, inasmuch as its decision must depend very much upon the construction of the will of Jonathan Thomas, and as only detached portions of it are before the Court, it cannot proceed and pronounce a definitive opinion and decision upon it. The Court is, therefore, obliged to require, that it be remanded to the Circuit Court, for the purpose of having sent hither a more perfect and complete record. Whilst making this order, without intending to indicate to parties any opinion as to the course already pursued, it cannot refrain from the expression of a regret, that the case was not, in the first instance, brought on the equity side of the Court, where all the rights of the litigants could have been so fairly, and certainly far more satisfactorily adjudicated, than they can be at law.
The cause is, therefore, remanded to the Court below for such proceedings as may be necessary to carry out the foregoing views and objects.

Per curiam.